Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicants amendment filed 03/01/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended the core structure comprising a plurality of layers, and a second layer between the first layer and the third layer having a mirror image of the first pattern, the mirror image of the first pattern and the first pattern being different from each other recited in claim 1.
Applicant's arguments submitted on 03/01/2021 are acknowledged, but the merits of said arguments have not been considered as said arguments are drawn to claim limitations not currently under consideration. For the reasons set forth above and of record, the Final Rejection dated 12/30/2020 is maintained.

/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784